Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 have been examined.

Allowable Subject Matter
2.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
For independent claim 1, the prior art of record, alone or in combination, fails to teach the following limitations in conjunction with the rest of the claimed limitations:
	upon determining that the application image is a privileged application, traversing a parent tree of a process in which the application image is being loaded; …
	and upon determining that an application in the parent tree is not a trusted application, blocking the loading of the application image
	

For independent claim 14, the prior art of record, alone or in combination, fails to teach the following limitations in conjunction with the rest of the claimed limitations:
upon determining that the application image is a privileged application, accessing the list of trusted applications to determine whether any application in a parent tree is not a trusted application; and
upon determining that an application in the parent tree is not a trusted application, blocking the loading of the application image


For independent claim 19, the prior art of record, alone or in combination, fails to teach the following limitations in conjunction with the rest of the claimed limitations:
upon determining that the application image is a privileged application, identifying a name of a second application image that is loaded into a parent process;…



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711.  The examiner can normally be reached on 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/David J Pearson/Primary Examiner, Art Unit 2438